Fisher, J.,
delivered the ojnnion of the court.
The plaintiffs below brought this action in the Circuit Court of Washington county, to recover a tract of land in the possession of the defendant.
To sustain the action, the plaintiffs proved, on the trial, that they are the heirs-at-law of William W. Blanton, deceased. That he entered the land in 1830, and received a patent dated in 1840. That he died in 1838. It is insisted that the patent was issued after his death, and that it is therefore void. This fact does not sufficiently appear, by the record, to be noticed. The proof is, that he received the, patent, and the inference must be indulged that he was then living;, for, otherwise, he could not have received it. The patent may have contained a wrong date.
But, aside from this view, the proof is clear that the ancestor entered the land; and this proof is of itself sufficient to uphold the verdict. It is, however, said that this fact was not proved in the manner required by the statute. The answer is, that the record is entirely silent as to the manner of making the proof; and hence, we must presume that it was made according to law.
Judgment affirmed.